Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments filed on 1/19/2021. Claims 3-23 have been cancelled. Claims 24-33 have been amended. Claims 1, 2, 24-33 are pending and are examined based on the merits herein.
Application Priority
This application filed 01/19/2021 is a national stage entry of PCT/IL2019/050806,  International Filing Date: 07/17/2019, claims foreign priority to 260690, filed 07/19/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2, 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds and compositions of claim 1, including pharmaceutically acceptable salt, solvate, hydrate does not reasonably provide enablement for any prodrug as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph:
(1)/(2) The nature of the invention & breadth of claims: The instant claims are to sphingosine analog compounds of claim 1, its compositions, its pharmaceutically acceptable salt, solvate, hydrate  and prodrug(s). 
2) The state of the prior art :
The instant specification in page 8 describes, that the term "prodrug" refers to an agent, which is converted into the active polymer (the active parent drug) in vivo. Prodrugs are typically useful for facilitating the administration of the parent drug. An example, without limitation, of a prodrug would be a compound of the present invention, having one or more carboxylic acid moieties, which is administered as an ester (the "prodrug"). Such a prodrug is hydrolyzed in vivo, to thereby provide the free compound 
"Prodrug compound" means a derivative that is converted into a biologically active compound under physiological conditions in the living body, e.g. by oxidation, reduction, hydrolysis or the like, each of which is carried out enzymatically, or without enzyme involvement.
The state of the prodrug art is summarized by Wolff (Burger's Medicinal Chemistry and Drug Discovery, 5th Edition, Vol. I" Principles and Practice, pp. 975-977, 1995). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modern Pharmaceutics, Third Edition and Expanded, pp. 451 and 596 (1996)) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug. A prodrug as defined by Bundgaard (Design of Prodrugs, 1985, Chapter 1) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1). Thus, an important requirement of prodrugs is that they be pharmacologically inactive.

The predictability or unpredictability of the art: A prodrug as defined by Bundgaard “prodrug is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1, Design of Prodrugs, 1985, chapter 1). Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  
The scope of the term 'prodrugs' is quite broad.  A state of the art reference, Silverman (Prodrugs and Drug Delivery Systems, The Organic Chemistry of Drug Design and Drug Action, pp. 352-399, 1992) teaches many strategies for making prodrugs. Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  In a clinical trial setting, it would require undue experimentation to determine whether a particular compound meets the criteria of a 'prodrug'.
The description of the synthesis and structures of compounds of claim 1 as in the instant case does not constitute a description of all prodrugs that might be metabolized to yield the claimed compounds in vivo. From the data in the specification, it is not possible to extrapolate information of how to make and use all the prodrugs claimed in the method of treatment.
4) The amount of direction or guidance presented: The instant specification defines prodrug (see above) but do not provide any direction to guidance of making or using the same in the methods. 

(5) The presence or absence of working examples: Applicants provide support for the compounds of claim 1. There is no data or evidence that any prodrug of claim 1 was synthesized and/or used in the instant method(s). 
 (7) The relative skill of those in the art: 
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(8) The quantity of experimentation necessary: In the instant case, the application neither teaches how to make the claimed prodrugs nor discloses an example of a prodrug within the scope of the claims and the corresponding active compound. Therefore, the application clearly fails to provide a representative number of species of the widely divergent subject matter encompassed by the claimed prodrugs. Applicant's specification provides no guidance/working examples in making the prodrugs of the compounds of claim 1. Guidance to making and using of the prodrugs requires more than a mere statement that it is part of the invention; what is required is a description of the prodrug itself.
In a clinical trial setting, it would require undue experimentation to determine whether a particular compound meets the criteria of a 'prodrug'. It would require undue 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the sphingosine analog compounds of claim 1, and for the effects of select compounds of claim 1 in Pseudomonas aeruginosa in vitro, the specification does not enable any person skilled in the art to which it pertains to the prevention of the bacterial infection(s) as claimed, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. 

(1)/(2) The nature of the invention & Breadth of claims: 
The rejected claims are to the use of the composition of the sphingosine analog compounds in the prevention or treatment of bacterial infection in a subject. The claims are very broad in scope in regards to the number and different types of bacteria and the infections to be treated. 
As per the instant specification, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    357
    419
    media_image4.png
    Greyscale

The instant specification teaches that the sphingosine analogs are active as antibacterial agents especially against bacteria that thrive in mucous membranes and microbial pathogens associated with lung infections, e.g. COPD and cystic fibrosis (page 9, lines 5-9). 
The instant specification defines prevention in page 12, 

    PNG
    media_image5.png
    115
    729
    media_image5.png
    Greyscale

(3) The State of the prior art / (4) the predictability or unpredictability of the art:
There is no prior art that teaches prevention of all the bacterial infections in the subject as claimed. Applicants’ have provided support for compounds, its composition and effects of select sphingosine analog compounds in killing Pseudomonas aeruginosa 
There is no data to support for prevention of any bacterial infection in a subject with the compounds as claimed.  
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Pharmacological activity in general is a very unpredictable area. 
The term "preventing", as used herein means, to completely or almost completely stop a disease state or condition, from occurring in a patient or subject. The limitations of administering to a subject are subjects that may or may not have the condition but the compound is being administered for preventative purposes. The term "preventing" is interpreted as encompassing any improvement of the clinical outcome of a patient by administering the therapy prior to the occurrence of the conditions claimed. 
It cannot be predicted from the prior art or from the specification that the bacterial infections or diseases associated with them as claimed can be completely prevented as prevention embraces the complete 100% inhibition. In addition, it cannot be predicted from any prior art or from any drug treatment that any disease can be completely prevented from occurring again. Treatment of a condition is possible but not prevention of the condition or a disease. For example, preventing a condition associated with a bacterial infection with the compounds of claim 1 would be unpredictable because it is not clear that administration of the agent will prevent the condition as opposed to treating the symptoms associated with bacterial infections. 
(5) The amount of direction or guidance presented and (6) the presence or absence of working examples:
The instant specification and the prior art provides guidance and data in regards to the compounds, composition and the effect of select compounds in P. aeruginosa. There is no data to support prevention of any bacterial infection or conditions associated with it. 
To be a prophylactic method or composition, said method or composition must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model. The specification does not provide substantive evidence that the claimed composition or the compound is capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended potential purpose of prevention. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.
(7)    The relative skill of those in the art:
 	The relative skill of those in the pharmaceutical and medical arts is high, requiring advanced education and training.
(8)    The quantity of experimentation necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of bacterial infection or conditions associated with it would be much greater than that of enabling the treatment of the same. In the instant case, the specification does not provide 
With no guidance provided in the specification in regards to the prevention of bacterial infection(s) or conditions associated with it, the high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compound would be useful in preventing bacterial infections. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan. Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the sphingosine analog compounds of claim 1, and for the effects of select compounds of claim 1 in Pseudomonas aeruginosa in vitro does not reasonably provide enablement for treating all bacterial infections arising from gram negative and gram positive bacteria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the 
(1)/(2) The nature of the invention & Breadth of claims: 
The rejected claims are to the use of the composition of the sphingosine analog compounds in the treatment of bacterial infection in a subject. 
The claims are very broad in scope in regards to the number and different types of bacteria and the infections to be treated. See above for the list of gram-positive and gram-negative bacterial strains that are included but not limited to be treated with the sphingosine analogs of claim 1. 
 (3) The State of the prior art / (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Pharmacological activity in general is a very unpredictable area. 
There is no prior art that teaches anti-bacterial agent or an antibiotic that is useful in treating the bacterial infection(s) caused by every bacterial strain known. 
The invention is directed toward medicine and is therefore physiological in nature. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 

A widely recognized public health threat is the growing resistance of bacteria to antibiotics and similar drugs, which has led to untreatable infections (Fighting the Impact of Antibiotic-Resistant Bacteria, FDA Consumer Health Information, 2013, page 1).
(5) The amount of direction or guidance presented and (6) the presence or absence of working examples:
The instant specification and the prior art provides guidance and data in regards to the compounds, composition and the effect of select compounds in P. aeruginosa. There is no data to support any bacterial infection or conditions associated with it will be treated with the sphingosine analogs as claimed. 
The data provided in the specification cannot be extrapolated to all kinds of bacterial strains because (i) antibiotics or anti-bacterial agents are grouped into classes based on their chemical structure and the agents within each class affect the body differently and may be effective against different bacteria (ii) some strains can be antibiotic resistant or multi-drug resistant strains. 

(7)    The relative skill of those in the art:
 	The relative skill of those in the pharmaceutical and medical arts is high, requiring advanced education and training.
(8)    The quantity of experimentation necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. It is known that each antibiotic may be effective against one or select few bacteria. Some infections are caused only by certain types of bacteria. The infecting bacteria has to be tested for susceptibility to a variety of anti-bacterial agents. 
In order to practice claimed invention, one of skilled in the art would have to first envision an appropriate animal model system and test the sphingosine analog(s) in the model system to determine whether or not the compound is effective for the treatment of a bacterial infection. In fact, one single bacterial strain can cause several different bacterial infections. For example, P. aeruginosa can cause serious infection that include malignant external otitis, endophthalmitis, endocarditis, meningitis, pneumonia, and 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001 , states that “ a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to practice the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales et al. (Drug and Chemical Toxicology, 2007, 30(3), 197-216).
The instant claim 1 compound (first compound) is anticipated by Morales teaching the compound, Safingol as below. 



AB   Safingol [(2S,3S)-2-amino-1,3-octadecanediol] is an unnatural
     L-threo-stereoisomer of sphinganine that is cytotoxic for cancer cells in
     culture and is being tested in phase 1 human clin. trials.  
IT   947242-42-4
     RL: BSU (Biological study, unclassified); PAC (Pharmacological activity);
     BIOL (Biological study)
        (safingol toxicol. after oral administration to TRAMP mice in relation
        to uptake and metab. by N-acylation and methylation and treatment of
        prostate adenocarcinoma)
RN   947242-42-4  HCAPLUS     
CN   1,3-Octadecanediol, 2-(dimethylamino)-, (2S,3S)-  (CA INDEX NAME)
  

    PNG
    media_image6.png
    184
    629
    media_image6.png
    Greyscale



Claim(s) 1  2, 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 7,476,692). 
The instant claim 1 compound (first compound) and its pharmaceutical composition is anticipated by Gupta’s teaching of the compound, Safingol as below. 

    PNG
    media_image7.png
    325
    535
    media_image7.png
    Greyscale
 

As to the composition claims of 24-31 with additional limitations with identified use of prevention or treating for bacterial infections, with specific bacterial type or strains, to specific infections or disorders associated with them it is noted the claims are to a composition and not to a method of use. The additional limitations of the compound claims are to an intended use and does not limit the claims. In other words, the composition is the same no matter what its intended use is, and consequently, the claims are not seen to distinguish over the art which also discloses a composition of the recited active ingredient. “[T ]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,289 F.3d 801, 809 (Fed. Cir. 2002). 
	Thus claims 1-2, 24-31 are anticipated by the prior art. 

	
	 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over 
Futerman et al. (US 2015/0258043). 

Futerman teaches Safingol, as a strong inhibitor of P. aeruginosa in vitro with an EC50 of 0.5-1 (See Table 3, p 17, Figure 6, Table 1), the data indicating that LCBs analogs are potent inhibitors of P. aeruginosa infection in vivo and in vitro [0193], have a therapeutic use in treating lung infection [0193]. 

    PNG
    media_image8.png
    170
    420
    media_image8.png
    Greyscale

	The reference teaches a method of treating a bacterial infection with a therapeutically effective amount of a pharmaceutical composition comprising a sphingoid long chain base (LCB) compound of formula III and a pharmaceutically acceptable carrier and by inhalation, 

    PNG
    media_image9.png
    161
    367
    media_image9.png
    Greyscale
(Formula III)

	From the teachings of Futerman, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the sphingosine analog compound (or buy as it was commercially available as safingol), formulate a pharmaceutical composition comprising the compound for administration in P. aeruginosa infected subjects.
	A person of ordinary skill in the art would have been motivated to make the sphingosine analog compound of claim 1 (the first compound) and formulate the composition is to use it in a method of treating a bacterial infection associated with P. aeruginosa, a lung infection because the reference explicitly teaches the effects of safingol in P. aeruginosa in in vitro as a strong inhibitor. Thus claims 1, 2 would have been obvious over Futerman.
As to the composition claims of 24-31 with additional limitations with identified use of prevention or treating for bacterial infections, with specific bacterial type or strains, to specific infections or disorders associated with them it is noted the claims are to a composition and not to a method of use. The additional limitations of the compound claims are to an intended use and does not limit the claims. In other words, the composition is the same no matter what its intended use is, and consequently, the claims are not seen to distinguish over the art which also discloses a composition of the 
	A person of ordinary skill in the art would have been motivated to use a therapeutically effective amount of the compound or the composition of sphingosine analog compound of claim 1 by inhalation effects is to provide therapeutic benefits in subjects with P. aeruginosa, a lung infection and a condition such as cystic fibrosis associated with it. Thus, the methods of claims 32-33 would have been obvious over Futerman. 

Note: Ekhart teaches sphingosines, sphinganine compound, formulation and its use (US 20110045073). WO2014061016A1 is a related application to Futerman above. WO 2008006007 teach sphinganine in therapeutic method for treating cystic fibrosis and    P. aeruginosa infections. 


					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627